Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 13, 16-21, 25, and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 13, and 25 the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-13, dated 11/30/2021) filed along with a Request for Continued Examination were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method comprising:
performing by a processor:
providing a database that contains records corresponding to a plurality of drug product packaging systems, each of the plurality of drug product packaging systems being configured to package drug product using a same package type, the records in the database being accessible through a common database management system;
receiving a packaging order for at least one drug product;
evaluating a plurality of criteria for fulfilling the packaging order;
identifying one of the plurality of drug product packaging systems to package the at least one drug product based on evaluating the plurality of criteria; and
registering a same spare dispensing canister with each of the plurality of drug product packaging systems;
wherein the plurality of criteria comprises 
operational status information for each of the plurality of drug product packaging systems, 
inventory status information for the at least one drug product for each of the plurality of drug product packaging systems, and 
historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 13 recites limitations that include a system comprising:
a processor; and
a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations comprising:
providing a database that contains records corresponding to a plurality of drug product packaging systems, each of the plurality of drug product packaging systems being configured to package drug product using a same package type, the records in the database being accessible through a common database management system;
receiving a packaging order for at least one drug product;
evaluating a plurality of criteria for fulfilling the packaging order; 
identifying one of the plurality of drug product packaging systems to package the at least one drug product based on evaluating the plurality of criteria; and
registering a same spare dispensing canister with each of the plurality of drug product packaging systems;
wherein the plurality of criteria comprises 
operational status information for each of the plurality of drug product packaging systems, 
inventory status information for the at least one drug product for each of the plurality of drug product packaging systems, and 
historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 25 recites limitations that include a computer program product comprising:
a tangible computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations comprising:
providing a database that contains records corresponding to a plurality of drug product packaging systems, each of the plurality of drug product packaging systems being configured to package drug product using a same package type, the records in the database being accessible through a common database management system;
receiving a packaging order for at least one drug product;
evaluating a plurality of criteria for fulfilling the packaging order;
identifying one of the plurality of drug product packaging systems to package the at least one drug product based on evaluating the plurality of criteria; and
registering a same spare dispensing canister with each of the plurality of drug product packaging systems;
wherein the plurality of criteria comprises
operational status information for each of the plurality of drug product packaging systems,
inventory status information for the at least one drug product for each of the plurality of drug product packaging systems, and
historical usage information in packaging the at least one drug product for each of the plurality of drug product packaging systems.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        December 13, 2021